Notice of Allowance
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.       This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on 07/16/2021.

Status of Claims
3.         Claims 1-3, 5 and 6 are pending in this application.
            Claims 1-3, 5 and 6 are currently amended, and claim 4 is currently canceled.  

Claim Interpretation 
4.       It is noted that the claims have been amended to recite specific hardware to perform the claimed operations. Thus, the present claimed arrangement is not interpreted under 35 USC 112(f).

Examiner’s Statement of Reasons for Allowance
5.         Claims 1-3, 5 and 6 are allowed.

6.       The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations:
“detect a gesture based on a hand action of a person present around the apparatus body: determining circuitry that determine, upon a detection of the gesture by the detecting circuitry, whether the gesture is a registered gesture corresponding to predetermined processing, and a processor that executes the instructions stored in the memory, that executes processing allocated to the registered gesture upon a determination as the gesture detected by the determining circuitry being the registered gesture, wherein the image forming apparatus has a power-saving state with power consumption limited to no more than a predetermined value and a normal state with power consumption unlimited, and further comprises state setting circuitry that sets the power-saving state after a lapse of a predetermined time period from the time point of satisfying a predetermined condition in the normal state, wherein the processor executes processing of forbidding setting of the power-saving state, upon a detection of the registered gesture by the detecting circuitry for a duration from the time of satisfying the predetermined condition until a lapse of the predetermined time period.” along with all the other limitations as required by independent claim 1.

Regarding Claim 5:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations:
“detecting a gesture based on a hand action of a person present around the apparatus body, and executing processing allocated to the gesture upon a detection of the gesture is detected by the detecting, wherein the image forming apparatus has a power-saving state with power consumption limited to no more than a predetermined value and a normal state with power consumption unlimited, and wherein the processor further sets the power-saving state after a lapse of a predetermined time period from the time point of satisfying a predetermined condition in the normal state, and executing processing of forbidding setting of the power-saving state, upon a detection of the registered gesture for a duration from the time of satisfying the predetermined condition until a lapse of the predetermined time period.” along with all the other limitations as required by independent claim 5.

Regarding Claim 6:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations:
“(a) detecting a gesture based on a hand action of a person present around the apparatus body;
(b) executing processing allocated to the gesture, upon a detection of the gesture;
wherein the image forming apparatus has a power-saving state with power consumption limited to no more than a predetermined value and a normal state with power consumption unlimited; (c) setting the power-saving state after a lapse of a predetermined time period from the time point of satisfying a predetermined condition in the normal state; and (d) executing processing of forbidding setting of the power-saving state, upon a detection of the registered gesture by the detecting circuitry for a duration from the time of satisfying the predetermined condition until a lapse of the predetermined time period.” along with all the other limitations as required by independent claim 6.


8.       Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

9.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R MCLEAN whose telephone number is (571)270-1679.  The examiner can normally be reached on Monday-Thursday, 6AM - 4PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571.272.7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NEIL R MCLEAN/Primary Examiner, Art Unit 2677